Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities: in line 2, it is suggested to insert the article --the-- before the claim term “inlet ports” to avoid a double inclusion issue and to improve clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “the projection” in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed that the claim term “a projected” should instead recite --a projection-- to provide antecedent basis for “the projection”.
Regarding claim 19 in line 1, it is not clear if the claim term “a gas lift valve” is a new/different gas lift valve or if it refers to the second gas lift valve. For examination purposes, it is assumed that it refers to the second gas lift valve.
Regarding claim 19 in line 2, it is not clear if the claim term “a second valve pocket” is the same or different from the “second valve pocket” of parent claim 16. For examination purposes, it is assumed that it refers to the same “second valve pocket” of parent claim 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyers US3160113.
Regarding independent claim 1, Meyers discloses, in Figure 1, 
A side pocket mandrel (Meyers; Fig. 1; string 2 with gas lift mandrel 3 for use with a gas lift valve; col. 2:12 gas lift valve) for use within a gas lift system (Meyers; the assembly of Fig. 1), the side pocket mandrel comprising: a central body (Meyers; Fig. 1; string 2); a receiver (Meyers; Fig. 1; gas lift mandrel 3) that is laterally offset from the central body; and a valve pocket (Meyers; gas lift valve housing 11) that is removably secured to the receiver (Meyers; gas lift valve housing 11 is secured to the mandrel 3 by corresponding threads 7/12).

Regarding claim 2, Meyers discloses The side pocket mandrel of claim 1, wherein the valve pocket is removably secured to the receiver with a threaded connection (Meyers; gas lift valve housing 11 is secured to the mandrel 3 by corresponding threads 7/12).

Regarding claim 4, Meyers discloses The side pocket mandrel of claim 1, further comprising a gas lift valve (Meyers; reciprocating valve element 18) contained within the valve pocket.

Regarding claim 7, Meyers discloses The side pocket mandrel of claim 4, wherein the valve pocket comprises: inlet ports (Meyers; inlet ports 14/15) that admit pressurized gas (Meyers; col. 2:22 “gas”) to the gas lift valve; and one or more internal gas injection passages (Meyers; outlet orifice 17) that carry the pressurized gas from the gas lift valve to the central body.

Regarding claim 8, Meyers discloses The side pocket mandrel of claim 1, wherein the side pocket mandrel further comprises a cover (Meyers; plate 21 protects valve housing 11 from any large debris that may accompany the incoming gas flow as shown by the arrow in the figure) that protects the valve pocket.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dinning US3863961.
Regarding independent claim 1, Dinning discloses, in Figures 1-5, 


A side pocket mandrel (Dinning; receiver/mandrel “M”) for use within a gas lift system (Dinning; the assembly of Fig. 1-5), the side pocket mandrel comprising: a central body (Dinning; the central body portion of receiver/mandrel “M” that is adjacent to the offset side pocket “P”); a receiver (Dinning; the offset side pocket “P” of receiver/mandrel “M”) that is laterally offset from the central body; and a valve pocket (Dinning; Fig. 2; latch device “L” with sleeve member 12 that provides a pocket that receives the gas lift valve “V” as shown in Fig. 2) that is removably secured to the receiver (Dinning; concentrically-arranged latches 13).

Regarding claim 3, Dinning discloses The side pocket mandrel of claim 1, wherein the valve pocket is removably secured to the receiver with a high pressure concentric snap fitting (Dinning; concentrically-arranged latches 13).

Claim(s) 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garrett et al. US2845940.
Regarding independent claim 1, Garrett discloses, in Figures 1-2, 
A gas lift module (Garrett; the assembly of pup joint/tubing 11, collar 10, lug 17, and gas lift apparatus 23) for use within a gas lift system (Garrett; Fig. 1-2) deployed in a well, the gas lift module comprising: side pocket mandrel (Garrett; the assembly of collar 10, lug 17, and gas lift apparatus 23) comprising: a central body (Garrett; the central body portion of collar 10); a receiver (Garrett; lug 17) that is laterally offset from the central body; a valve pocket (Garrett; the outer housing of the gas lift apparatus 23) that is removably secured to the receiver; and a gas lift valve (Garrett; the inner valve components of the gas lift apparatus 23 that fit within the outer housing) releasably secured within the valve pocket (Garrett; the inner valve components of the gas lift apparatus 23 can be separated from the outer housing); and a pup joint (Garrett; pup joint/tubing 11) connected to the central body.

Regarding claim 10, Garrett discloses The gas lift module of claim 9, wherein the valve pocket is removably secured to the receiver with a threaded connection (Garrett; threaded portion 22).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers US3160113 in view of McMurry US3654949.
Regarding claim 5, Meyers discloses The side pocket mandrel of claim 4, wherein the valve pocket comprises: inlet ports (Meyers; inlet ports 14/15) that admit pressurized gas (Meyers; col. 2:22 “gas”) to the gas lift valve; outlet port (Meyers; outlet orifice 17) that carry pressurized gas from the gas lift valve.
Meyers does not disclose outlet ports (Meyers does not disclose a plurality of outlet orifice 17).
McMurry teaches outlet ports (McMurry; Fig. 2; flow ports 26; col. 4:25-26).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the outlet port as taught by Meyers to be a plurality of outlet ports as taught by McMurry for the purpose of providing a larger cross-sectional flow area for exiting gas flow which reduces the flow pressure friction/restriction.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers US3160113 in view of McMurry US3654949 as applied to claim 5 above, and further in view of Garrett et al. US2845940.
Regarding claim 6, modified Meyers teaches the invention substantially as claimed as described above, and The side pocket mandrel of claim 5, wherein the central body includes intake ports (Meyers; inlet ports 14/15) and wherein gas line (Meyers; Fig. 1; a gas pathway from the outlet orifice 17 of the valve housing 11 to the fluid port/opening 5 to production string 2; col. 2:5-15) connect the intake ports on the central body to the outlet ports (Meyers; outlet orifice 17) (McMurry; Fig. 2; flow ports 26; col. 4:25-26) on the valve pocket.
Modified Meyers does not teach wherein external gas lines connect the intake ports on the central body to the outlet ports on the valve pocket.
McMurry teaches wherein gas lines connect the intake ports on the central body to the outlet ports on the valve pocket (McMurry; Fig. 2; flow passages in the wall of upper lug 16 provide fluid communication between flow ports 26 (outlet ports) of check valve assembly valve 21 (valve pocket) and openings 19 (intake ports) of tubular section/sub 15 (central body)).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the gas line as taught by modified Meyers to be gas lines (multiple gas lines) as taught by McMurry for the purpose of providing a larger cross-sectional flow area for gas flow which reduces the flow pressure friction/restriction.
Modified Meyers does not teach external gas lines.
Garrett teaches external gas lines (Garrett; Fig. 2; lining 19 provides a separate and external gas passageway (external gas line) between check valve 25, through lug 17, and to collar 10).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the gas lines as taught by modified Meyers to be external as taught by Garrett for the purpose of providing an external and separate gas passageway that will prevent erosion and corrosion along the gas passageway (Garrett; col. 3:38-45).

Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinning US3863961 in view of Garrett et al. US2845940.
Regarding independent claim 9, Dinning discloses, in Figures 1-5,
A gas lift module (Dinning; the assembly of Fig. 1-5) for use within a gas lift system deployed in a well (Dinning; Fig. 1-5), the gas lift module comprising: side pocket mandrel (Dinning; receiver/mandrel “M”) comprising: a central body (Dinning; the central body portion of receiver/mandrel “M” that is adjacent to the offset side pocket “P”); a receiver (Dinning; the offset side pocket “P” of receiver/mandrel “M”) that is laterally offset from the central body; a valve pocket (Dinning; Fig. 2; latch device “L” with sleeve member 12 that provides a pocket that receives the gas lift valve “V” as shown in Fig. 2) that is removably secured to the receiver (Dinning; concentrically-arranged latches 13); and a gas lift valve (Dinning; Fig. 2; gas lift valve “V”) releasably secured within the valve pocket; and the central body.
Dinning is silent regarding a pup joint connected to the central body.
Garrett teaches a pup joint connected to the central body (Garrett; pup joint/tubing 11).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the gas lift module as taught by Dinning to include a pup joint as taught by Garrett for the purpose of providing additional workstring length to position the gas lift module at the desired wellbore depth.

Regarding claim 11, modified Dinning teaches the invention substantially as claimed as described above, and The gas lift module of claim 9, wherein the valve pocket is removably secured to the receiver with a high pressure concentric snap fitting (Dinning; concentrically-arranged latches 13).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers US3160113 in view of Garrett et al. US2845940.
Regarding independent claim 9, Meyers discloses, in Figure 1,
A gas lift module (Meyers; the assembly of Fig. 1) for use within a gas lift system deployed in a well (Meyers; Fig. 1), the gas lift module comprising: side pocket mandrel (Meyers; Fig. 1; string 2 with gas lift mandrel 3 for use with a gas lift valve; col. 2:12 gas lift valve) comprising: a central body (Meyers; Fig. 1; string 2); a receiver (Meyers; Fig. 1; gas lift mandrel 3) that is laterally offset from the central body; a valve pocket (Meyers; gas lift valve housing 11) that is removably secured to the receiver (Meyers; gas lift valve housing 11 is secured to the mandrel 3 by corresponding threads 7/12); and a gas lift valve (Meyers; reciprocating valve element 18) releasably secured within the valve pocket; and the central body.
Meyers is silent regarding a pup joint connected to the central body.
Garrett teaches a pup joint connected to the central body (Garrett; pup joint/tubing 11).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the gas lift module as taught by Meyers to include a pup joint as taught by Garrett for the purpose of providing additional workstring length to position the gas lift module at the desired wellbore depth.

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers US3160113 in view of Garrett et al. US2845940 as applied to claim 9 above, and further in view of McMurry US3654949.
Regarding claim 12, modified Meyers teaches the invention substantially as claimed as described above, and The gas lift module of claim 9, wherein the valve pocket comprises: inlet ports (Meyers; inlet ports 14/15) that admit pressurized gas (Meyers; col. 2:22 “gas”) to the gas lift valve; outlet port (Meyers; outlet orifice 17) that carry pressurized gas from the gas lift valve.
Modified Meyers does not disclose outlet ports (Meyers does not disclose a plurality of outlet orifice 17).
McMurry teaches outlet ports (McMurry; Fig. 2; flow ports 26; col. 4:25-26).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the outlet port as taught by modified Meyers to be a plurality of outlet ports as taught by Meyers for the purpose of providing a larger cross-sectional flow area for exiting gas flow which reduces the flow pressure friction/restriction.

Regarding claim 13, modified Meyers teaches the invention substantially as claimed as described above, and The gas lift module of claim 12, wherein the central body includes intake ports (Meyers; inlet ports 14/15) and wherein gas line (Meyers; Fig. 1; a gas pathway from the outlet orifice 17 of the valve housing 11 to the fluid port/opening 5 to production string 2; col. 2:5-15) connect the intake ports on the central body to the outlet ports (Meyers; outlet orifice 17) (McMurry; Fig. 2; flow ports 26; col. 4:25-26) on the valve pocket.
Modified Meyers does not teach wherein external gas lines connect the intake ports on the central body to the outlet ports on the valve pocket.
McMurry teaches wherein gas lines connect the intake ports on the central body to the outlet ports on the valve pocket (McMurry; Fig. 2; flow passages in the wall of upper lug 16 provide fluid communication between flow ports 26 (outlet ports) of check valve assembly valve 21 (valve pocket) and openings 19 (intake ports) of tubular section/sub 15 (central body)).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the gas line as taught by modified Meyers to be gas lines (multiple gas lines) as taught by McMurry for the purpose of providing a larger cross-sectional flow area for gas flow which reduces the flow pressure friction/restriction.
Modified Meyers does not teach external gas lines.
Garrett teaches external gas lines (Garrett; Fig. 2; lining 19 provides a separate and external gas passageway (external gas line) between check valve 25, through lug 17, and to collar 10).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the gas lines as taught by modified Meyers to be external as taught by Garrett for the purpose of providing an external and separate gas passageway that will prevent erosion and corrosion along the gas passageway (Garrett; col. 3:38-45).

Regarding claim 14, modified Meyers teaches the invention substantially as claimed as described above, and The gas lift module of claim 12, wherein the valve pocket comprises: inlet ports (Meyers; inlet ports 14/15) that admit pressurized gas (Meyers; col. 2:22 “gas”) to the gas lift valve; and one or more internal gas injection passages (Meyers; outlet orifice 17) that carry the pressurized gas from the gas lift valve to the central body.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrett et al. US2845940 in view of Romer et al. US20200032592.
Regarding claim 15, Garrett discloses The gas lift module of claim 9, wherein the gas lift module further comprises the pup joint (Garrett; pup joint/tubing 11), the valve pocket (Garrett; the inner valve components of the gas lift apparatus 23 can be separated from the outer housing) as the gas lift module (Garrett; the assembly of pup joint/tubing 11, collar 10, lug 17, and gas lift apparatus 23) is lowered into the well (Garrett; Fig. 1-2).
Garrett does not disclose wherein the gas lift module further comprises a projected on the pup joint, wherein the projection is configured to shield the valve pocket as the gas lift module is lowered into the well.
Romer teaches wherein the gas lift module further comprises a projected on the pup joint, wherein the projection is configured to shield the valve pocket as the gas lift module is lowered into the well (Romer; Fig. 5A-5H; upper curtain 570U with spring 575 that shields the pocket 530 to prevent debris from contaminating the pocket 530 which could obstruct/prevent the installation of gas lift valve 140).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the gas lift module as taught by Garrett to include the projection as taught by Romer for the purpose of shielding/protecting the valve pocket from debris.

Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers US3160113 in view of Marmon US4437487.
Regarding independent claim 16, Meyers discloses, in Figure 1,
A method for a valve pocket (Meyers; gas lift valve housing 11) on a gas lift module (Meyers; the assembly of Fig. 1) that includes a central body (Meyers; Fig. 1; string 2), a receiver (Meyers; Fig. 1; gas lift mandrel 3) that is laterally offset from the central body, a first valve pocket (Meyers; gas lift valve housing 11) that is connected to the receiver, and a first gas lift valve (Meyers; reciprocating valve element 18) contained within the first valve pocket, the method comprising the steps of: the first valve pocket from the receiver; onto the receiver.
Meyers is silent regarding exchanging a valve pocket, the method comprising the steps of: removing the first valve pocket from the receiver; installing a second valve pocket onto the receiver; and installing a second gas lift valve into the second valve pocket.
Marmon teaches exchanging (Marmon; Fig. 3-4; col. 4:53-60; disassembly, replacement, and reassembly) a valve pocket (Marmon; seat 15), the method comprising the steps of: removing the first valve pocket from the receiver (Marmon; housing 12); installing a second valve pocket onto the receiver (Marmon; col. 4:53-60; replacement of seat 15 by unthreading/rethreading); and installing a second gas lift valve (Marmon; col. 4:53-60; replacement of valve piston 18 that is performed before installing the new replacement seat 15) into the second valve pocket.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method as taught by Meyers to include exchanging the second valve pocket and the second gas lift valve including unthreading/rethreading as taught by Marmon for the purpose of replacing leaking/worn/eroded flow control equipment to maintain flow control and to prevent leaks during operation.

Regarding claim 17, modified Meyers teaches the invention substantially as claimed as described above, and The method of claim 16, wherein the step of removing the first valve pocket from the receiver further comprises unthreading the first valve pocket from the receiver (Marmon; col. 4:53-60; replacement of seat 15 by unthreading/rethreading).

Regarding claim 18, modified Meyers teaches the invention substantially as claimed as described above, and The method of claim 16, wherein the step of installing the second valve pocket onto the receiver further comprises threading the second valve pocket into the receiver (Marmon; col. 4:53-60; replacement of seat 15 by unthreading/rethreading).

Regarding claim 19, modified Meyers teaches the invention substantially as claimed as described above, and The method of claim 16, wherein the step of installing a gas lift valve into the second valve pocket occurs before the step of installing a second valve pocket onto the receiver (Marmon; col. 4:53-60; replacement of valve piston 18 that is performed before installing the new replacement seat 15).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMurry US3654949 in view of Marmon US4437487.
Regarding independent claim 16, McMurry discloses, in Figures 1-4,
A method (McMurry; Fig. 1-4) for a valve pocket (McMurry; check valve assembly 21) on a gas lift module (McMurry; the assembly of tubular section 15 and upper lug 16) that includes a central body (McMurry; tubular section 15), a receiver (McMurry; upper lug 16) that is laterally offset from the central body, a first valve pocket (McMurry; check valve assembly 21) that is connected to the receiver, and a first gas lift valve (McMurry; gas lift valve assembly “V” with threaded mounting plug 30; col. 4:33-35) contained within the first valve pocket, the method comprising the steps of: the first valve pocket from the receiver; onto the receiver (McMurry; Fig. 1-4).
Meyers is silent regarding exchanging a valve pocket, the method comprising the steps of: removing the first valve pocket from the receiver; installing a second valve pocket onto the receiver; and installing a second gas lift valve into the second valve pocket.
Marmon teaches exchanging (Marmon; Fig. 3-4; col. 4:53-60; disassembly, replacement, and reassembly) a valve pocket (Marmon; seat 15), the method comprising the steps of: removing the first valve pocket from the receiver (Marmon; housing 12); installing a second valve pocket onto the receiver (Marmon; col. 4:53-60; replacement of seat 15 by unthreading/rethreading); and installing a second gas lift valve (Marmon; col. 4:53-60; replacement of valve piston 18 that is performed before installing the new replacement seat 15) into the second valve pocket.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method as taught by McMurry to include exchanging the second valve pocket and the second gas lift valve including unthreading/rethreading as taught by Marmon for the purpose of replacing leaking/worn/eroded flow control equipment to maintain flow control and to prevent leaks during operation.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers US3160113 in view of Marmon US4437487as applied to claim 16 above, and further in view of McMurry US3654949 and Garrett et al. US2845940.
Regarding claim 20, modified Meyers teaches the invention substantially as claimed as described above, and The method of claim 16, further comprising the step of connecting gas line (Meyers; Fig. 1; a gas pathway from the outlet orifice 17 of the valve housing 11 to the fluid port/opening 5 to production string 2; col. 2:5-15) between outlet port (Meyers; outlet orifice 17) on the second valve pocket and intake ports on the central body.
Modified Meyers does not teach external gas lines; outlet ports (Meyers does not disclose a plurality of outlet orifice 17). 
McMurry teaches outlet ports (McMurry; Fig. 2; flow ports 26; col. 4:25-26).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the outlet port as taught by modified Meyers to be a plurality of outlet ports as taught by McMurry for the purpose of providing a larger cross-sectional flow area for exiting gas flow which reduces the flow pressure friction/restriction.
Modified Meyers does not teach wherein external gas lines.
McMurry teaches gas lines (McMurry; Fig. 2; flow passages in the wall of upper lug 16 provide fluid communication between flow ports 26 (outlet ports) of check valve assembly valve 21 (valve pocket) and openings 19 (intake ports) of tubular section/sub 15 (central body)).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the gas line as taught by modified Meyers to be gas lines (multiple gas lines) as taught by McMurry for the purpose of providing a larger cross-sectional flow area for gas flow which reduces the flow pressure friction/restriction.
Modified Meyers does not teach external gas lines.
Garrett teaches external gas lines (Garrett; Fig. 2; lining 19 provides a separate and external gas passageway (external gas line) between check valve 25, through lug 17, and to collar 10).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the gas lines as taught by modified Meyers to be external as taught by Garrett for the purpose of providing an external and separate gas passageway that will prevent erosion and corrosion along the gas passageway (Garrett; col. 3:38-45).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Crickmer US2144833 teaches a gas lift valve (aerating and lifting using flow/stage control valves and aerated liquid).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Primary Examiner, Art Unit 3672                                                                                                                                                                                            	11/7/22